DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
Claims 1-19 are pending and have been examined in this application. 
This communication is the first action on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "a steady-state base value" in line 4.  There is insufficient antecedent basis for this limitation in the claim, as a “steady-state base value” has already been 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mizuta (US 8050818).
Regarding Claim 1, Mizuta discloses a method of controlling relative roll torque in a vehicle (12) having a front active sway bar (16), which varies (see 20F) roll torque of a front axle (see fig. 1), and a rear active sway bar (18), which varies (see 20R) roll torque of a rear axle (see fig. 1), comprising: monitoring (fig. 2; see S10) dynamic driving conditions during operation of 

Regarding Claim 11, Mizuta discloses a method of controlling relative roll torque in a vehicle (12) having a front active sway bar (16), which varies (see 20F) roll torque of a front axle (see fig. 1), and a rear active sway bar (18), which varies (see 20R) roll torque of a rear axle (see fig. 1), comprising: monitoring (fig. 2; see S10) dynamic driving conditions during operation of the vehicle; and biasing (see S40-S130) tire lateral load transfer distribution (TLLTD) (Column 5, lines 41-65 and Columns 6-7, lines 59-67 and 1-9) relative to the front axle based on the monitored dynamic driving conditions, wherein positive bias (Column 11, lines 14-39) of the TLLTD increases a portion of a total roll torque (columns 5-6, lines 61-67 and 1-10; see also S110) carried by the front active sway bar, and wherein biasing TLLTD occurs during one or more dynamic bias events (Column 5, lines 55-65) triggered as monitored dynamic driving conditions exceed one or more calibrated thresholds (lateral acceleration and/or roll moment thresholds).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Mizuta (US 8050818) in view of Mizuta et al. (US 20110208391).
Regarding Claim 2, Mizuta discloses the method, comprising shifting the TLLTD based on monitored dynamic driving conditions such as the lateral acceleration and/or roll moment exceeding one or more calibrated thresholds (Column 5, lines 55-65).
However, Mizuta does not disclose that the monitored dynamic driving conditions include steering wheel angle gradient, or implementing a first bias event by shifting the TLLTD when the SWAG exceeds a calibrated threshold.
Mizuta et al. teaches a method for controlling relative roll torque in a vehicle having a front (16) and rear (18) active sway bar, wherein when a calibrated threshold of a steering 
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the monitored dynamic driving conditions of Mizuta in view of the teachings of Mizuta et al. such that a steering wheel angle gradient was included, and implementing a bias event by shifting the TLLTD when the SWAG exceeds a threshold value, as by doing so, the TLLTD would be shifted based on the steering of the vehicle, appropriately reducing the roll on any of a turning smooth road, a straight rough road and a turning rough road (Mizuta et al.; Par [0059]).

Regarding Claim 3, Mizuta, as modified, discloses the method wherein the monitored dynamic driving conditions include driver intended lateral acceleration (Mizuta; Column 12, lines 61-66) and measured lateral acceleration (Column 5, lines 55-60), and further comprising: implementing a second bias event (Column 5, lines 55-65) by shifting the TLLTD when the measured lateral acceleration exceeds a calibrated threshold for measured lateral acceleration.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Mizuta (US 8050818) in view of Mizuta et al. (US 20110208391) as applied to claims 2-3 above, and further in view of Hidaka et al. (US 20100102521).
Regarding Claim 4, Mizuta, as modified, discloses the method further comprising: setting the TLLTD to a steady-state base value (Mizuta; see S50; see also Column 6, lines 59-65); shifting (Columns 6 and 7, lines 65-67 and 1-3) the TLLTD away from the steady-state base value 
However, Mizuta, as modified, does not disclose decaying the shifted TLLTD back to the steady-state base value after a rate of change of one of the bias event decreases below a decay rate.
Hidaka et al. teaches a method for controlling relative roll torque (see fig. 6) in a vehicle having a front (FS) and rear (RS) active sway bar, wherein a TLLTD (roll rigidity distribution ratio) is shifted (see S112) based on monitored dynamic driving conditions (see S101), and decaying (see S115) the shifted TTLTD back to a base value after one of the bias event decreases (Par [0082] and Par [0085]) below a predetermined value.
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the method of Mizuta, as modified, in view of the teachings of Hidaka et al. to include decaying the shifted TLLTD back to the steady-state base value after a rate of change of the bias event decreases below a decay rate, as by doing so, the TLLTD could return back to a normal value after the occurrence of a bias event, allowing the relative roll torque of the vehicle to return back to a normal driving condition in an efficient manner, improving the smoothness of the shift of the shifting TTLTD values and therefore ride comfort/steering of the vehicle. 

Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Mizuta (US 8050818) in view of Hidaka et al. (US 20100102521).
Claim 10, Mizuta discloses the method further comprising setting the TLLTD to a steady-state base value (see S50; see also Column 6, lines 59-65); shifting (Columns 6 and 7, lines 65-67 and 1-3) the TLLTD away from the steady-state base value during a bias event (Column 5, lines 55-65), in response to the monitored dynamic driving conditions.
However, Mizuta, as modified, does not disclose decaying the shifted TLLTD back to the steady-state base value after the bias event decreases below a decay rate.
Hidaka et al. teaches a method for controlling relative roll torque (see fig. 6) in a vehicle having a front (FS) and rear (RS) active sway bar, wherein a TLLTD (roll rigidity distribution ratio) is shifted (see S112) based on monitored dynamic driving conditions (see S101), and decaying (see S115) the shifted TTLTD back to a base value after one of the bias event decreases (Par [0082] and Par [0085]) below a predetermined value.
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the method of Mizuta, as modified, in view of the teachings of Hidaka et al. to include decaying the shifted TLLTD back to the steady-state base value after the bias event decreases below a decay rate, as by doing so, the TLLTD could return back to a normal value after the occurrence of a bias event, allowing the relative roll torque of the vehicle to return back to a normal driving condition in an efficient manner, improving the smoothness of the shift between the shifting TTLTD values and therefore ride comfort/steering of the vehicle. 

Regarding Claim 12, Mizuta discloses the method, further comprising setting the TLLTD to a steady-state base value (see S50; see also Column 6, lines 59-65); biasing (Columns 6 and 7, 
However, Mizuta, as modified, does not disclose biasing the shifted TLLTD back to the steady-state base value after the bias event decreases below a decay rate.
Hidaka et al. teaches a method for controlling relative roll torque (see fig. 6) in a vehicle having a front (FS) and rear (RS) active sway bar, wherein a TLLTD (roll rigidity distribution ratio) is shifted (see S112) based on monitored dynamic driving conditions (see S101), and decaying (see S115) the shifted TTLTD back to a base value after one of the bias event decreases (Par [0082] and Par [0085]) below a predetermined value.
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the method of Mizuta, as modified, in view of the teachings of Hidaka et al. to include decaying the biased TLLTD back to the steady-state base value after the bias event decreases below a decay rate, as by doing so, the TLLTD could return back to a normal value after the occurrence of a bias event, allowing the relative roll torque of the vehicle to return back to a normal driving condition in an efficient manner, improving the smoothness of the shift between the biased TTLTD values and therefore ride comfort/steering of the vehicle. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Mizuta (US 8050818) in view of Hidaka et al. (US 20100102521) as applied to claims 10 and 12 above, and further in view of Koumura et al. (US 20130226405).
Regarding Claim 13, Mizuta, as modified, discloses the method, but does not disclose varying the total roll torque based on a driver mode setting having at least two modes.

It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the vehicle of Mizuta, as modified, in view of the teachings of Koumura et al. to include a driver mode setting having a normal traveling mode and a high speed traveling mode in order to vary the total roll torque based on the driver mode setting, as by doing so, the total roll torque of the vehicle could be adjusted to best match the traveling mode of the vehicle, allowing for a more adapted active sway bar system to better counter the outside environment working on the vehicle during travel. 

Allowable Subject Matter
Claims 5-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 14-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be found in the PTO-892 Form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurtis Nielson whose telephone number is (571)272-5857. The examiner can normally be reached Monday-Thursday 7:30 AM-4:30 PM, every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KURTIS NIELSON/Examiner, Art Unit 3616                                                                                                                                                                                                        


/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616